Citation Nr: 0821091	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a chronic right eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran had active duty from July 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran testified at a hearing before the Board at the RO 
in September 2005; the undersigned Veterans Law Judge 
presided.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in October 2005.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The Board remanded this case in October 2005 for additional 
evidentiary development.  That development has been 
completed.  The case was again remanded to the RO via the 
Appeals Management Center in November 2007 to consider 
additional evidence that had been received.  That action has 
also been completed and the case is now ready for final 
appellate review.  

As noted in the Board's November 2007 remand, the issue of 
entitlement to service connection for bilateral hearing loss 
was previously on appeal.  However, a rating decision in 
August 2007 granted service connection for that disability.  
The record does not reflect that the veteran has disagreed 
with either the rating or the effective date that was 
assigned for the disability.  Therefore, no issue relating to 
that disability is before the Board at this time.  


FINDINGS OF FACT

1.  The greater weight of the medical evidence shows that the 
veteran's current sleep apnea did not begin during service 
and is not related to the symptoms noted in service.  


2.  The greater weight of the medical evidence shows that the 
veteran's current right eye macular hole did not begin during 
service and is not related to the symptoms noted in service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for sleep 
apnea.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  The criteria are not met for service connection for a 
chronic right eye disorder.  38 U.S.C.A. §§ 1101, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Sleep apnea

Although the file contains many of the veteran's service 
medical records, the record indicates that some of his 
records may have been lost in the 1973 fire at the National 
Personnel Records Center.  No additional service records are 
apparently obtainable.  The veteran's available service 
medical records are completely silent for any clinical 
findings or diagnosis indicative of sleep apnea.  

The reports of several VA and private examiners dated from 
April 1947 through February 1953 likewise do not contain a 
diagnosis sleep apnea, although most of the examiners 
reported symptoms of anxiety, nervousness, and difficulty 
sleeping.  The veteran's private physician wrote in August 
1947 that he had "a psychoneurotic condition, characterized 
by vague somatic complaints having no organic basis."  

The veteran was seen in a VA mental health clinic in June 
2003 to evaluate his complaint of insomnia for many years.  
The examiner recorded the veteran's report that he had had 
insomnia for 25 years and had been diagnosed with sleep apnea 
three years previously.  He also noted that the veteran had 
seen a psychiatrist once shortly after he got out of service 
and that that doctor had diagnosed psychoneurosis anxiety.  
The VA physician diagnosed primary insomnia; he did not 
comment further regarding sleep apnea, however.  

A VA sleep medicine physician saw the veteran in follow-up in 
November 2004 for his sleep apnea.  He noted the veteran's 
report at that time that he had had sleep apnea problems 
since World War II - feeling like a "zombie," snoring 
"all the time" until he started using a CPAP machine, which 
"fixed" the problem; his wife confirmed that he stopped 
snoring after he started using CPAP.  

The veteran has submitted four lay statements, including two 
from fellow servicemen dated in October 1947.  The servicemen 
attested to the veteran's having received medical treatment 
during service, one noting that the treatment was for a 
nervous condition.  Also of record is a statement from the 
veteran's wife, dated in August 2008; she indicated that she 
married the veteran "some months" after his separation from 
service and that she noted his anxiety and restless nights, 
with snoring and "stoppage of breathing," which had 
continued and steadily worsened until the present.  The 
veteran's brother also wrote in October 2006 concerning his 
eye problems and sleep apnea, noting that his eye problems 
during and after service were "well documented;" he also 
indicated that the veteran "was unable to make the trip" 
due to his condition when he was ordered to report to Lowry 
Air Force Base in 1954, apparently in conjunction with 
Reserve service.  He stated that his problem with sleep apnea 
"was his problem then and has been consistent since."  

The veteran has also submitted copies of internet and medical 
articles regarding sleep apnea.  At his hearing in September 
2005, he testified to his belief that some of the symptoms 
noted in his service medical records and that he mentioned in 
letters he wrote his mother, e.g., insomnia, indigestion, dry 
mouth, and inability to sleep properly while he was in 
service were actually manifestations of sleep apnea at that 
time.  The letters he wrote to his mother are of record.  He 
also referenced the snoring mentioned in the above lay 
statement from his wife.  

Finally, the veteran was evaluated by a VA compensation 
examiner in November 2006.  That examiner reviewed the 
veteran's claims file and discussed his pertinent medical 
history, as well as the various lay statements.  It was noted 
that most of the information in the file points to insomnia 
and restlessness, including restless legs syndrome.  The 
examiner stated that the only suggestion of probable sleep 
apnea-related symptoms during or soon after service was his 
wife's letter, where she mentioned snoring and stoppage of 
breathing which, the examiner indicated, pointed to sleep 
apnea.  He stated, however, that it was not possible to 
clearly determine when those symptoms started.  The examiner 
concluded that he could not resolve the question of whether 
the veteran's sleep apnea had its onset in service or was 
related to disease or injury during service without resorting 
to "mere speculation."  

The veteran has described symptoms he states were present 
during and after service and has pointed to statements by 
physicians and others as showing that what he experienced 
during that period, particularly during service, was 
manifestations of obstructive sleep apnea as described in the 
medical articles.  However, as set forth above, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
establish service connection.  

In this case, there is no medical evidence to the effect that 
the reported symptoms and manifestations indicate that the 
veteran's current sleep apnea had its origins during service.  
But VA and private physicians from 1947 to 1953, as well as a 
VA mental health examiner in 2003, seemed to relate at least 
some of the symptoms to an anxiety disorder - symptoms the 
veteran believes were manifestations of sleep apnea.  

The only specific competent medical evidence on this question 
is the VA examiner's opinion in November 2006.  But that 
examiner indicated that, although the snoring reported by the 
veteran's wife may well have been a manifestation of sleep 
apnea, that symptom was reported to have begun after his 
separation from service; he was unable to relate his current 
sleep apnea to the symptoms reported during service without 
resorting to speculation.  Thus, that opinion does not 
provide any support for the veteran's claim.  

Therefore, because there is no medical evidence indicating 
that the veteran's sleep apnea was either manifested during 
service or is otherwise due to service, his claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Right eye disability

The veteran's service medical records show that he was 
referred to the eye clinic on one occasion in November 1944, 
although the report contains no symptoms or clinical 
findings.  The report of an ophthalmological examination in 
November 1945 reflects the veteran's complaint of headaches 
over his right eye, worse on close work, which he had 
reportedly been doing a lot of.  The examiner indicated he 
was seen one year previously with similar complaints.  In 
November 1945 the veteran reported having a pain in the 
occipital area, with blurring of vision for 5-10 minutes.  
The examiner at that time stated that he did not think the 
problem was from the veteran's eyes, but he prescribed lenses 
for the veteran to correct slight refractory error in his 
right eye.  On examination at the time of the veteran's 
separation from service in March 1946, his vision was noted 
to be 20/20 in both eyes without correction, and his eye 
examination was described as normal; no complaints or 
abnormal clinical findings were noted at that time.  On 
Reserve examination in February 1951, the veteran reported no 
history of eye problems, and his near and distant vision were 
both noted to be 20/30 in his left eye and 20/40 in his right 
eye, and both near and distant vision were correctible to 
20/20.  The history portion of a March 1952 Reserve 
examination does not reflect any eye complaints.  

A VA compensation examination was conducted in April 1947 
which showed that the veteran's uncorrected vision was 20/20 
in both eyes.  

A private physician indicated in January 2001 that 
examination of the veteran's eyes was normal, although vision 
data were not reported; the examiner stated that the veteran 
saw an ophthalmologist on a regular schedule.  

The veteran's private physician, Dr. Hager, wrote in July 
2002 that he had a reduction in visual acuity of hand motion 
at three feet in his right eye due to a macular hole since 
1984.  The physician stated that the condition was permanent 
and irreversible.  Dr. Hager wrote in September 2005, stating 
that the veteran was diagnosed in 1983 with a lamellar 
macular hole in his right eye.  He indicated that, at that 
time, the veteran's vision was 20/40 in his right eye, but 
that, currently, his vision in that eye was hand motion only.  

The veteran contends that his current right eye condition 
began during service, as shown by the symptoms he was having 
then and by the clinical findings noted by examiners at that 
time; he testified to this effect at his hearing in September 
2005.  

A VA eye examination was conducted in September 2006.  That 
examiner reviewed the veteran's claims file and discussed his 
pertinent medical history in some detail.  The veteran 
reported that Dr. Hager periodically gave him samples of an 
ophthalmic anti-inflammatory analgesic; he didn't indicate 
whether it improved his symptoms of intermittent aching of 
the right eye.  The examiner noted the veteran's report that 
he "was sitting at his desk and vision just went like that 
(finger snap) in 1986 (??)."  The examiner commented that it 
was possible that the veteran developed a "central serious 
condition" in his right eye in the 1940s, but that such a 
condition "usually resolve[s] and vision returns to 
normal."  He also stated that the diagnosis of anxiety in 
service indicated to him that the veteran had a problem with 
stress and that in such people "there tends to be a 
reoccurrence independent of the first," apparently referring 
to an acute eye condition.  The examiner concluded, however, 
that the eye problem that led to his macular hole occurred 40 
years later, and that, whether it was an idiopathic central 
serious detachment or an associated posterior vitreous 
detachment, it was not caused by or the result of military 
service.  

Thus, the September 2006 VA examiner determined that the 
veteran's current right eye condition began decades after 
service and was unrelated to symptoms and manifestations 
during service.  

The Board finds that there is no competent medical evidence 
that supports the veteran's contention that his current right 
eye problem is related to the symptoms reported during 
service.  On the other hand, the September 2006 VA examiner's 
opinion is strongly against the veteran's contention.  

For the foregoing reasons, the claim for service connection 
for a chronic right eye disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a September 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board observes that the required notice was provided 
before the adverse decision in October 2002.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at a hearing.  
Also, in August 2006, the Appeals Management Center notified 
the veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at a hearing, to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for sleep apnea is denied.  

Service connection for a chronic right eye disorder is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


